Section 104-41-2, as amended by Chapter 123, Laws of Utah, 1939, provides that an appeal may be taken within 90 days from the entry of the judgment or order appealed from. Owing to necessity, this court has held that when there is a motion for a new trial pending, the judgment is not final until the motion is denied. Hence, where there is *Page 47 
a motion for a new trial pending, the date of entry of the final judgment must be as of the date when the motion is denied. Here the appeal was from the judgment. The question then is: When can the event of the court's denying the motion for a new trial be said to have taken place for purposes of stopping further tolling of the time for the starting of the period within which an appeal must be taken or, more simply put, when has the event occurred which really starts the time for appeal running? The event cannot be an oral pronouncement of the court but must be the event of recordation. Regardless of what would be the situation if there was a signed and filed ruling by the judge (not here the case) in the case at bar the day when the actual ruling was made in the regular minute book of the court is the day which started the time running for appeal. The minute, in such case, need not be signed by the clerk or the judge. The record of minutes serves without signature as a notice of the action of the court and that no longer is the judgment not final. If it is claimed that the date on which the minute entry purports to have been made is not the real date on which it was entered, such claim should be first presented to the court whose minutes they are, and that matter settled in the record before it comes up. It is not necessary at this juncture to intimate what should be done in case the court refused to find on the claim of erroneous date of entry. We have no such case here. *Page 48